Citation Nr: 0529603	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1972 to April 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDING OF FACT

The veteran's low back disability is not related to his 
military service or to a service-connected disability. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's military service, nor may it be presumed to 
have been so incurred, and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1101 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is 


incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Unfortunately, notice to the veteran was 
not done in this case until later in the claims process.  
Nevertheless, the RO provided the veteran the required notice 
with respect to his claims in letters dated April 2004 and 
April 2005, in which he was informed of the requirements 
needed to establish his claim.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information he was responsible for, and the 
evidence that was considered VA's responsibility to obtain.  
The letters explained that VA would make reasonable efforts 
to help him get relevant evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been afforded several VA 
Compensation and Pension examinations with regard to his 
service-connection claim.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131.  Service connection may 
also be granted on a presumptive basis for certain chronic 
disabilities, including arthritis, when manifested to a 
compensable degree within the initial post-service year.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Additionally, service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established 


for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Analysis

The record contains multiple diagnoses of mild degenerative 
changes of the lumbar spine.  Additionally, service 
connection for a right knee disability is in effect, and an 
evaluation of 30 percent has been assigned.  Service medical 
records are negative for treatment or diagnosis of a back 
disability of any kind.  While the veteran reported back pain 
following a parachute jump in November 1974, x-rays of the 
veteran's back and the accompanying physical examination at 
that time did not reveal an injury to the back or a back 
disability.  The examiner concluded that the veteran had 
bruised ribs.  The initial diagnosis of a low back 
disability, to include arthritis, was not rendered until well 
over two decades following the veteran's separation from 
active duty.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection); see also 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).   

Moreover, there is no competent medical opinion of record 
regarding a potential relationship between the veteran's low 
back disability and his period of active duty.  To the extent 
that the veteran himself has speculated that his current back 
problems 


are directly related to his military service, as a layperson 
without medical training he is not qualified to render 
medical opinions regarding matters such as the etiology of 
disease, which call for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The veteran's opinion 
on medical matters such as nexus are accordingly lacking in 
probative value.  

However, there are of record several medical opinions 
regarding the relationship between the veteran's current low 
back disability and his service-connected right knee 
disability.  The evidence against the veteran's secondary 
service-connection claim includes the report of VA 
examinations conducted in April 2004 and May 2005.  After 
reviewing the veteran's claims file, performing a physical 
examination, and conducting radiologic study, the examiners 
each concluded that the veteran's current back symptomatology 
was unrelated to his service-connected right knee disability.  

Conversely, an April 2003 opinion from his chiropractor, Dr. 
P.M., opined that the veteran had a right short leg on the 
right "I would assume from the knee surgery" which caused 
the pelvis and sacrum to be "unlevel" and shifted the body's 
center of gravity aggravating the low back pain by increasing 
"strain and asymmetric loading of the soft tissue."  Dr. 
P.M. further opined that if not corrected, "the result may 
be a compensatory scoliosis that will strain the tissue even 
more."

In the instant case, the Board finds the opinions of the 
April 2004 and May 2005 VA examiners to be more probative 
than that of Dr. P.M.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Dr. P.M.'s opinion was conducted without review 
of the veteran's claims file and was supplied by the veteran 
himself.  Because Dr. P.M.'s opinion is based primarily upon 
a medical history supplied by the veteran, it is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) 


(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  

The Board also notes that Dr. P.M. stated in his opinion that 
he "would assume" the veteran's short right leg is the 
result of the veteran's past right knee surgery.  However, 
without review of these records, such opinion is merely 
speculative.  Additionally, Dr. P.M.'s use of the word 
"assume" renders his opinion somewhat equivocal and 
therefore inconclusive in nature.  The Court has repeatedly 
held that such opinions cannot serve to substantiate a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); see also Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

Moreover, Dr. P.M. related the veteran's right knee 
disability only to generic reports of back pain.  He did not, 
however, relate such to any current back disability, 
including the veteran's diagnosed lumbar degenerative joint 
disease.  Because Dr. P.M.'s opinion related the veteran's 
service-connected right knee condition only to back pain, and 
not an actual back disability, it of limited probative value.  
Cf. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  While 
Dr. P.M. stated that the veteran's right knee disability may 
result in scoliosis sometime in the future, he did not 
indicate that the veteran currently has scoliosis. 

Unlike Dr. P.M.'s opinion, the opinion of the May 2005 VA 
examiner was accompanied by a complete review of the 
veteran's pertinent medical history as contained in the 
veteran's VA claims file.  This opinion was also accompanied 
by a physical examination of the veteran and contained an 
unequivocal statement that the veteran's current back 
disability was not the product of his service-connected right 
knee disability.  Such opinion is congruent with that of the 
April 2004 VA examiner, who arrived at a similar conclusion.  

Accordingly, as the elements for service connection have not 
been shown in this case, service connection for a back 
disorder is not warranted.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


